Citation Nr: 1629887	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  05-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a dental condition, claimed as secondary to service-connected diabetes mellitus, type II. 

4.  Whether new and material evidence had been received to reopen a claim for service connection for degenerative joint disease (DJD) of both knees. \

5.  Entitlement to an initial disability rating greater than 30 percent for post traumatic stress disorder (PTSD) from January 22, 2004, until November 17, 2008, and to rating greater than 70 percent thereafter. 

6.  Entitlement to an increased rating for diabetes mellitus, type II, rated 20 percent disabling. 

7.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity. 

8.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity. 

9.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left upper extremity. 

10.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right upper extremity.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969.  He received numerous awards, including the Purple Heart, the Combat Infantry Badge, the Vietnam Service Medal and the Vietnam Campaign Medal. He served in Vietnam from December 1967 to September 1968. 

For reasons which will become clear, the extended procedural history of this case must be set forth. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from July 2004 and August 2004 rating decisions of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO). 

In the July 2004 rating decision, the RO granted service connection for PTSD and assigned an initial 10 percent rating, both effective from January 22, 2004. Service connection was denied for hypertension and for degenerative joint disease (DJD) of both knees but adjudication of claims for service connection for hearing loss and tinnitus was deferred.  An August 2004 rating decision denied service connection for bilateral hearing loss and tinnitus.  

After filing a March 2005 notice of disagreement (NOD), two separate statements of the case (SOCs) were issued in July 2005 which addressed the initial 10 percent rating for PTSD and denials of service connection for hypertension, hearing loss, and tinnitus.  The appeal was perfected by filing a substantive appeal (via VA Form 9) in August 2005. 

In December 2005 a copy of the Veteran's claim file was provided to his attorney, at the attorney's request. 

The Veteran and his wife testified at a March 2006 hearing before a Decision Review Officer.  A transcript of that hearing is on file. 

In May 2006, the RO increased the disability rating for PTSD to 30 percent, effective January 22, 2004.  The Veteran continues to seek a higher rating.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2006.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.  At the hearing the issues were described as service connection for bilateral "hernia" [hearing loss], tinnitus, hypertension claimed as secondary to service-connected diabetes mellitus type II, and an increased rating for PTSD, then rated 30 percent.  On the day of the hearing the Veteran's attorney filed a pleading requesting a copy of the transcript of the December 2006 travel Board hearing.  

A September 2007 Board decision denied service connection for bilateral hearing loss and tinnitus and remanded the claims for service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, and the claim for an initial rating in excess of 30 percent for PTSD. In the remand, the Veteran was to be asked to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for hypertension since service and for PTSD since October 2005.  He was to be afforded a VA examination determine the etiology of his hypertension and whether it was at least as likely as not that hypertension was related to his service-connected PTSD, including whether there had been any aggravation of hypertension due to PTSD.  Also he was to be given a VA psychiatric examination to determine the severity of his PTSD.  

The September 2007 Board denial of service connection for bilateral hearing loss and tinnitus was appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to Joint Motion for Remand (JMR), the Court's February 2009 vacated the 2007 Board denials of service connection for bilateral hearing loss and tinnitus and remanded those issues because the Veteran's attorney had not been provided a copy of the transcript of the December 2006 travel Board hearing.  The JMR noted that this was because the transcript was "replete" with instances where the transcriber had typed "inaudible."  

An October 2007 rating decision granted service connection for (1) peripheral neuropathy of the left lower extremity, (2) peripheral neuropathy of the right lower extremity, (3) peripheral neuropathy of the left upper extremity, and (4) peripheral neuropathy of the right upper extremity.  Each was assigned an initial 10 percent disability rating, all effective from August 30, 2006.  An evaluation in excess of 20 percent for diabetes mellitus, type II, was denied and service connection for a dental condition (periodontal disease) was also denied. The Veteran and his attorney were notified of this decision by RO letter dated October 18, 2007. 

A letter from the Veteran's attorney received October 15, 2008, constituted an NOD to the October 2007 rating decision. 

In January 2009 the Veteran's attorney reasserted that service connection was being sought for DJD of both knees. 

In January 2009 a supplemental statement of the case (SSOC) was issued addressing only the issue of entitlement to a rating in excess of 30 percent for PTSD. 

A January 2009 rating decision granted service connection for hypertension, as secondary to service-connected diabetes mellitus, type II, and assigned an initial noncompensable disability rating, effective September 24, 2003.  This grant of service connection is a complete grant of that benefit sought on appeal (and which was remanded by the Board in the September 2007) and, thus, that claim is no longer before the Board.  As there is no jurisdiction conferring NOD as to the downstream elements of effective dates or the initial compensation levels, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The January 2009 rating decision also denied entitlement to an earlier effective date for service connection for PTSD. 

An April 2009 SOC addressed the issues of service connection for a "dental condition (periodontal disease)," and increased ratings for the service-connected diabetes and increased ratings for each of the service-connected diabetic peripheral neuropathy disorders of the extremities.  

A May 2009 VA psychiatric examination was conducted to determine the severity of the service-connected PTSD, in which it was reported that there was "total occupational and social impairment due to PTSD signs and symptoms."  

A May 2009 rating decision grant an increased in the 30 percent rating for PTSD to 70 percent, effective November 18, 2008 (date of a private psychosocial evaluation), and also granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) and established basic eligibility to Dependents' Educational Assistance, both from November 18, 2008.  Reopening of a claim for service connection for DJD of both knees was denied (because it was found that there was no new and material evidence).  The Veteran and his attorney were notified of this decision by RO letter dated June 15, 2009. 

A May 2009 SSOC addressed the issue of entitlement to a rating greater than 70 percent for PTSD. 

In June 11, 2009, the Veteran's attorney filed VA Form 9 in response to the SOC of April 2009. 

Also in June 2009 the Veteran's attorney filed an NOD to the May 2009 RO denial of reopening of claims for service connection for DJD of both knees.  It was stated that "[r]eview of the claim by a Decision Review Officer was requested, as was an "at once hearing ... regarding the knee disability."  

By RO letter dated July 15, 2009, the RO informed the Veteran (and the Veterans of Foreign Wars) of the Veterans Claims Assistance Act of 2000 (VCAA) as to an application to reopen claims for service connection for bilateral hearing loss and tinnitus, noting that those claims had been denied by the Board in September 2007.  

A September 2009 rating decision denied reopening of claims for service connection for bilateral hearing loss and tinnitus, as new and material evidence had not been submitted.  

An RO hearing scheduled in January 2009 was rescheduled, at the request of the Veterans' attorney, for March 9, 2010, and although notified of this by RO letter dated February 23, 2010, the hearing was not attended.  

An SOC was issued in March 201009 addressing "[s]ervice connection for degenerative joint disease, bilateral knees," and in which it was noted that the Veteran had been notified of the denial by RO letter of June 15, 2009, and that an NOD had been received on June 25, 2009. 

In response to the March 2009 SOC, the Veteran's attorney submitted VA Form 9 in May 2010, in which he requested a "BVA hearing at the local VA office."  It was stated that the appeal was to "all of the issues listed on the [SOC] and any [SSOC] that my local VA office sent to me."  

Here, because the September 2007 Board decision denying service connection for bilateral hearing loss and tinnitus was vacated by the Court, it is not final.  As a result, new and material evidence is not required to reopen those claims because they are still on direct appeal to the Board.  

The Board remanded the case in December 2010 to, in part, afford the Veteran the opportunity to testify at a hearing at the RO in Detroit, Michigan.  

Pursuant to the JMR and the December 2010 Board remand, in February 2011 the Veteran's attorney was provided a copy of the December 2006 hearing transcript.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.  



REMAND

Although the Board remanded this case in December 2010 to afford the Veteran the opportunity to testify at a hearing at the RO in Detroit, Michigan, not such hearing has been conducted.  

In this connection, an August 5, 2014, from the Detroit, Michigan, RO informed the Veteran that he had been placed on a list of persons wanting to appear at that RO for a hearing at that RO before a Veterans Law Judge, commonly called a "Travel Board" hearing.  

Also of record are letters from a VA RO located in Newnan, Georgia, dated February 5, 2015; September 29, 2015; November 5, 2015; and February 5, 2016.  Each of these letters also informed the Veteran that he had been placed on a list of persons wanting to appear at that RO for a hearing at that RO before a Veterans Law Judge, commonly called a "Travel Board" hearing.  

Virtually none of the foregoing letters indicate that a copy of the notice placing the Veteran on a list of those awaiting a Travel Board hearing was sent to the Veteran's attorney.  

Because a Board hearing has been requested at the local RO office, the case is REMANDED for the following action:

1.  Ensure compliance with the December 2010 Board remand by contacting the Veteran's attorney and request that he acknowledge that he has received a copy of the transcript of the December 2006 travel Board hearing.  

2.  Schedule the Veteran for a hearing before a Veterans Law Judge at VA Regional Office.  

Ensure that a copy of any notice regarding any scheduled Travel Board hearing is provided to the Veteran's attorney. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

